DETAILED ACTION
This action is responsive to the claim amendments and Applicant’s Remarks filed 3 May 2022. Examiner acknowledges the amendments to claims 1, 2, 5, 7-8, and the cancellation of claims 4 and 6. Claims 1-3, 5, and 7-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a limb contact surface” (line 3), wherein this limitation is unclear as claim 2 had previously recited “a limb contact surface” (line 12), wherein it is unclear if the limb contact surface recited in claim 8 is meant to be a different limb contact surface from what is recited in claim 2. For examination purposes, examiner has interpreted “a limb contact surface” recited in claim 8 to refer to the limb contact surface recited in claim 2.
Claim 7 recites the limitation “a limb contact surface” (line 3), wherein this limitation is unclear as claim 1 had previously recited “a limb contact surface” (line 11), wherein it is unclear if the limb contact surface recited in claim 7 is meant to be a different limb contact surface from what is recited in claim 1. For examination purposes, examiner has interpreted “a limb contact surface” recited in claim 7 to refer to the limb contact surface recited in claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 2 recite the limitation “determine the power output generated by the limb to derive a limb propulsion efficiency measure”, wherein this limitation can be performed in the mind or by hand (Power is the work done over a period of time. As distance can be derived from velocity, power can be calculated based on force and velocity. The Power metrics are calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 (Applicant’s Specification, Paragraph [0062]); The Running Economy/efficiency metric is calculated using the Velocity 301, Surface Contact Force 302 and Surface Contact Time 404 and is a numeric value between zero and ten. A higher value denotes a user has better running economy/efficiency than a user with lower value (Applicant’s Specification, Paragraph [0063]); wherein these mathematical calculations can be performed in the mind or by hand for at least limited amounts of data), and “the system derives the power output and propulsion efficiency of the limb therefrom”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraphs [0062] and [0063]).
Claims 1 and 2 further recite the limitation “at least two or more accelerometers to measure the acceleration of the limb in at least two substantially orthogonal planes” and “wherein the system is wearable on the user's limb” and claim 2 recites the limitation “at least one gyroscope to measure the rotational velocity of the limb”, wherein these limitations are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; The motion sensing unit 16 can comprise a conventional sensor for sensing motion, such as an accelerometer or an IMU (intertial measurement unit). The motion sensing unit 16 can thus be able to measure movement of the sock 10 and thereby of the human leg when the sock 10 is worn (Lee, Paragraph [0061])), thus failing to recite additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two. Claims 1 and 2 further recite “a processor means” for performing the calculation, however this is considered merely an abstract idea performed on a generic computer (MPEP 2106.05(f)). Claims 1 and 2 further recite “a transmission means”, which is considered generic computer function (MPEP 2106.05(f)). The claims further recite that “the two or more accelerometers, in use, measure the limb force transmitted along the user's limb and the limb contact time on the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2BThe claims as wholes fail to amount to significantly more than the judicial exception. The claims are not patent eligible.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. Claim 3 further recites the limitation “three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes”, wherein this limitation are considered well understood, routine, and conventional as disclosed by Lee (US-20170173325-A1; Paragraph [0061]).
Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein, wherein claim 7 recites “used to derive the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Additional running metrics such as cadence, surface contact time and limb velocity or centre of mass velocity may also be calculated from the available data. A timer/clock function 111, provides time data used by the processor for correct operation and as inputs to the one or more algorithms implemented in the software on the Sensor System 100 (Applicant’s Specification, Paragraph [0048]); wherein these algorithms can be performed in the mind or by hand for at least limited amounts of data).
Claim 7 further recites “two or more accelerometers measure the velocity of the limb in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Dependent claim 8 incorporates the non-statutory subject matter of claim 2 therein, wherein claim 8 recites “derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this limitation can be performed in the mind or by hand (Applicant’s Specification, Paragraph [0048]; wherein these algorithms can be performed in the mind or by hand for at least limited amounts of data).
Claim 8 further recites “the two or more accelerometers and one or more gyroscopes in use measure the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface”, wherein this function is considered mere data gathering is insignificant extra-solution activity (MPEP 2106.05(g)), thus failing to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Claim 9 recites the limitation “for use on an equine limb”, wherein this limitation is considered well understood, routine, and conventional, as disclosed by Martin Davies (US-20060000420-A1; Such sensors include inertial sensors that are attached to the limbs. Inertial sensors include linear and rotational accelerometers or gyroscopes. The information from such sensors is used for functions such as estimating limb positions or motion as a function of time or directly measuring asymmetric asymmetry of motion (Davies, Paragraph [0062])), Rugg (US-20060155172-A1; In the illustrated embodiment, sensors 220a-d and 222 may include, for example, an accelerometer and/or inertial gyro sensor. Use of sensors located on each hoof as well as the head of the horse 212 allows the system 210 to track the motions of the horse's legs (Rugg, Paragraph [0116])), and Chasins (US-20150157435-A1; The display hub unit receives data from at least one wearable sensor unit, which may include one or more temperature sensors, a heart rate monitor, one or more accelerometers, or other physiological sensors in each wearable sensor unit. From this point on, the term `sensors` will be used to refer to any or all types of sensors unless one type of sensor is specifically named. The information from each of these sensors is analyzed with respect to one or more of a range of criteria to determine the physiological state of the equine's legs at a given point in time (Chasins, Paragraph [0063], Figures 1 and 3)). Thus, this claim fails to add any additional elements that integrate the exception into a practical application of the exception at Step 2A Prong Two or allow the claim as a whole to amount to significantly more than the judicial exception at Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohrman (US-20170189752-A1).
Regarding claim 1, Mohrman teaches a system for measuring power output and propulsion efficiency of a user’s limb during limbed propulsion; the system comprising: (a) at least two or more accelerometers to measure acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)… The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), (b) a processor to determine the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]); One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: three-axis accelerometers, gyroscopes, magnetometers, Global Positioning System (GPS) receivers, and atmospheric or air pressure sensors (Paragraph [0146]); Metrics of interest associated with energy use that is not useful or less efficient, e.g., vertical motion when the goal is horizontal motion, etc., are used to estimate efficiency, i.e., energy productively used divided by total energy used. For example, cadence, fine-grained three-dimensional limb motion patterns, and impact forces may be used to estimate running efficiency (Paragraph [0150])), and (c) a transmitter to send the limb power output and limb propulsion efficiency metrics to a receiving device (a sensor platform 100 is configured to wirelessly communicate with a mobile device 102 (e.g., a smart phone) and/or a communications network via a wireless communications link (e.g., using one or more RF protocols such as Bluetooth LE, Bluetooth, Wi-Fi, and/or Zigbee) (Paragraph [0035]), which reads on the 35 U.S.C. 112(f) interpretation); wherein the system is wearable on the user's limb (beneficial locations can include within or on a strap attached to the ankle, leg, wrist, waist, or torso (Paragraph [0063])), wherein the two or more accelerometers, in use, measure the limb force transmitted along the user's limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height (Paragraph [0129])) and the limb contact time on the limb contact surface (If the user is not airborne at 853, then the sensor platform continues, at 856, to acquire and store multi-axis motion data with the IMU at the first sampling rate, and may vary/update the second sampling rate (of the orientation sensor), e.g., based on the stored multi-axis motion data (which, for example, may be indicative of whether the user is walking, running, etc.)… steps 852, 853, 854 and 856 may be iteratively performed, as appropriate, e.g., throughout the duration of time that measurements are taken (e.g., over the course of a run or other bipedal motion of the user)…Full frequency spectrum motion metrics can be analyzed to determine when a user's limb is in contact with the ground, allowing calculation of ground time and air time (Paragraph [0111])) and the system derives the power output and propulsion efficiency of the limb therefrom (Information derived from sensors and/or from knowledge of constraints on bipedal motion can be supplied to a predictive model (FIG. 9) (e.g., a physical and data-driven model) to estimate accelerations, velocities, positions, and orientations, e.g., based on observed data and/or available knowledge or a subset thererof. For example, as shown in FIG. 9, metrics such as a user's mass and height 902, time 904, position, orientation and motion (906), path inclination 908, and wind velocity 910, are inputs to the predictive model 900, and a user real-time power output 912 is calculated and output (Paragraph [0111])).
Regarding claim 2, Mohrman teaches a system for measuring power output and propulsion efficiency of a user's limb during limbed propulsion; the system comprising: (a) at least two or more accelerometers to measure acceleration of the limb in at least two substantially orthogonal planes (Sensing devices (or “sensor platforms”) of the present disclosure can include multiple sensors, such as inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers)  … The sensor platform may contain or be attached/operably coupled to more than one sensor of each type (Mohrman, Paragraph [0034])), (b) at least one gyroscope to measure the rotational velocity of the limb (inertial measurement units (IMUs, such as accelerometers (e.g., one-axis, two-axis or three-axis accelerometers), gyroscopes (Paragraph [0034])); (c) a processor to determine the power output generated by the limb to derive a limb propulsion efficiency measure (the processor 115 for computation of one or more metrics of interest described herein (Paragraph [0036]), which reads on the 35 U.S.C. 112(f) interpretation; One embodiment of the present disclosure determines the power being exerted by a human body's muscles on itself using dynamically changing data gathered using a compact body-mounted wireless sensing platform containing one or more of the following sensor types: three-axis accelerometers, gyroscopes, magnetometers, Global Positioning System (GPS) receivers, and atmospheric or air pressure sensors (Paragraph [0146]); Metrics of interest associated with energy use that is not useful or less efficient, e.g., vertical motion when the goal is horizontal motion, etc., are used to estimate efficiency, i.e., energy productively used divided by total energy used. For example, cadence, fine-grained three-dimensional limb motion patterns, and impact forces may be used to estimate running efficiency (Paragraph [0150])), and (d) a transmitter to send the limb power output and limb propulsion efficiency metrics to a receiving device (a sensor platform 100 is configured to wirelessly communicate with a mobile device 102 (e.g., a smart phone) and/or a communications network via a wireless communications link (e.g., using one or more RF protocols such as Bluetooth LE, Bluetooth, Wi-Fi, and/or Zigbee) (Paragraph [0035]), which reads on the 35 U.S.C. 112(f) interpretation); wherein the system is wearable on the user's limb (beneficial locations can include within or on a strap attached to the ankle, leg, wrist, waist, or torso (Paragraph [0063])), wherein the two or more accelerometers, in use, measure the limb force transmitted along the user's limb (One or more of the following data elements can be used to estimate the forces acting on particular body parts, including the center of mass: acceleration data in body or Earth frame of reference, incline, user weight or mass, and user height (Paragraph [0129])) and the limb contact time on the limb contact surface (If the user is not airborne at 853, then the sensor platform continues, at 856, to acquire and store multi-axis motion data with the IMU at the first sampling rate, and may vary/update the second sampling rate (of the orientation sensor), e.g., based on the stored multi-axis motion data (which, for example, may be indicative of whether the user is walking, running, etc.)… steps 852, 853, 854 and 856 may be iteratively performed, as appropriate, e.g., throughout the duration of time that measurements are taken (e.g., over the course of a run or other bipedal motion of the user)…Full frequency spectrum motion metrics can be analyzed to determine when a user's limb is in contact with the ground, allowing calculation of ground time and air time (Paragraph [0111])) and the system derives the power output and propulsion efficiency of the limb therefrom (Information derived from sensors and/or from knowledge of constraints on bipedal motion can be supplied to a predictive model (FIG. 9) (e.g., a physical and data-driven model) to estimate accelerations, velocities, positions, and orientations, e.g., based on observed data and/or available knowledge or a subset thererof. For example, as shown in FIG. 9, metrics such as a user's mass and height 902, time 904, position, orientation and motion (906), path inclination 908, and wind velocity 910, are inputs to the predictive model 900, and a user real-time power output 912 is calculated and output (Paragraph [0111])).
Regarding claim 3, Mohrman teaches the system as claimed in claim 1 having three accelerometers to measure the acceleration of the limb in three substantially orthogonal planes (one or both thighs (513, 514), or on one or both calves 517 (Paragraph [0063], Figure 5); Paragraph [0034]).
Regarding claim 5, Mohrman teaches the system as claimed in claim 4, wherein the limb is a user's leg (Paragraph [0063]).
Regarding claim 7, Mohrman teaches the system as claimed in claim 1 wherein the two or more accelerometers measure or are used to derive the velocity of the limb in the horizontal plane relative to a limb contact surface (The accelerometer 107 or other IMU can measure/sense magnitude and direction of “proper acceleration” (physical acceleration), velocity, and/or orientation of a user. The gyroscope 109 (e.g., a MEMS gyroscope) can measure the orientation with respect to a fixed axis, and/or the angular velocity, of a user (Paragraph [0036]); decompose the translated multi-axis motion data into horizontal motion components and vertical motion components in the reference frame fixed with respect to the Earth (Paragraph [0040])).
Regarding claim 9, Mohrman teaches the system as claimed in claim 1 for use on a human, robot or animal limb (Paragraph [0063]).
Regarding claim 10, Mohrman teaches the system as clamed in claim 9 for use on a human limb (Paragraph [0063]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Folland (WO-2017055792-A1, copy attached).
Regarding claim 8, Mohrman teaches the system as claimed in claim 2, wherein Mohrman discloses that the two or more accelerometers and one or more gyroscopes in use measure or are used to derive the acceleration of a user's centre of mass in the horizontal plane relative to a limb contact surface (In one embodiment, force acting on a runner's center of mass is estimated using the acceleration at the sensing platform location. By knowing the weight and height of the person, a scaling factor can be used to scale the acceleration seen at a sensor location, such as the hip or trunk, to the acceleration of the center of mass across a wide range of running speeds and cadences (Mohrman, Paragraph [0130])), but Mohrman fails to explicitly disclose that the two or more accelerometers and one or more gyroscopes in use measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface. Folland discloses a system using at least one accelerometer and at least one gyroscope to determine running efficiency, wherein Folland further discloses determining velocity of a user’s center of mass in the horizontal plane (In the combined data, recreational runners had a greater change in the horizontal velocity of the centre of mass during ground contact (ΔVyCM) than the elites at 9 km.h−1 only (P=0.042). There were no significant differences between groups for the males only or females only. ΔVyCM significantly correlated with performance measures for the males only (vLTP) at 11 km.h−1 and the combined data (IAAF points and vLTPz) at 9 km.h−1 (Folland, Page 63, lines 24-31)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman so as to incorporate the two or more accelerometers and one or more gyroscopes in use to measure or are used to derive the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface as taught by Folland, as the velocity of the user's centre of mass in the horizontal plane relative to the limb contact surface is indicative of running performance (Folland, Page 63, lines 24-31).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohrman in view of Chang (US-20170188894-A1).
Regarding claim 11, Mohrman teaches system as claimed in claim 9, wherein Mohrman discloses the detection of fatigue using the motion related data collected (to detect the effects fatigue on muscles, nerves, and other tissue distributed throughout the body, the sensing system may gather physiological and motion-related data, and computationally convert these data to metrics. When muscles and other tissues become fatigued during physical activity, the shapes of the distributions of related metrics can also change (Mohrman, Paragraph [0169])), but Mohrman fails to explicitly disclose that the system is configurable for use on an equine limb. Chang discloses using a system comprising accelerometers configurably attached to a limb, wherein Chang further discloses that the system is configurable for use with an equine (Additionally, the system and method herein are primarily described as being used with a human participant, but the system and method could alternatively be used with other types of animals such as a dog, a horse, and the like. For example, the running biomechanical signals of horses could be analyzed and used to detect when the horse becomes fatigued or to warn of potential injury (Chang, Paragraph [0029])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mohrman for use on an equine limb as taught by Chang so as to allow for the detection of fatigue of the equine or to warn of potential injury (Chang, Paragraph [0029]).
Response to Arguments
Applicant's arguments filed 3 May 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments against the 35 U.S.C. 101 rejections set forth in the previous office action (Applicant’s Remarks, Pages 6-8), Applicant’s arguments are not considered to be persuasive. 
The subject matter of claims 1 and 2 are directed towards an abstract idea (measuring power output and propulsion efficiency, determine the power output, measure limb force, derive power output) that can be performed in the mind or by hand, wherein the claim fails to recite additional elements that integrate the abstract idea into a practical application of the abstract idea at Step 2A Prong Two (accelerometers, gyroscope have been recited as being well understood, routine, and conventional), and wherein the claims recite performing the abstract idea on a generic computer and the steps of data gathering are considered to be insignificant extra-solution activity, failing to allow the claims as wholes to amount to significantly more than the abstract idea at Step 2B. The dependent claims similarly fail to place the claims in allowance over the rejections under 35 U.S.C. 101.
Regarding Applicant’s arguments against the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections set forth in the previous office action (Applicant’s Remarks, Pages 8-10), Applicant’s arguments are not considered to be persuasive.
Applicant discloses that Mohram fails to explicitly disclose that the system measures power and/or running efficiency at a specific point considered to be an individual limb. However, Mohram does disclose a system that measures power and/or running efficiency at a specific point (use gathered/sensed data to carry out detailed, and in some embodiments comparative, time-dependent gait analysis of one or more limbs (Mohram, Paragraph [0088]); Metrics of interest, as well as unprocessed sensed values, can be used to detect asymmetries in motion, e.g., differences in the intensities, speeds, or motion patterns of right and left limbs (Mohram, Paragraph [0167])).
Furthrmore, Applicant discloses that the limitation “wherein the two or more accelerometers, in use, measure limb force transmitted along the user’s limb and limb contact time on a limb contact surface and the system derives the power output and propulsion efficiency of the limb therefrom”, wherein Applicant has construed the limitation to mean that the two or more accelerometers measure the specific power generated by the limb at the specific ground contact point such that the measurement is measuring the surface collision angle of the limb relative the ground contact point, and is therefore measuring the surface contact collision power. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the two or more accelerometers measure the specific power generated by the limb at the specific ground contact point such that the measurement is measuring the surface collision angle of the limb relative the ground contact point, and is therefore measuring the surface contact collision power) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791